 
 
I 
111th CONGRESS
2d Session
H. R. 4758 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2010 
Mr. Smith of Texas (for himself, Mr. Bilirakis, Mr. Gallegly, Mr. Daniel E. Lungren of California, Mr. King of Iowa, and Mr. Harper) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of Homeland Security and the Secretary of State to refuse or revoke visas to aliens if in the security or foreign policy interests of the United States, to require the Secretary of Homeland Security to review visa applications before adjudication, and to provide for the immediate dissemination of visa revocation information. 
 
 
1.Short titleThis Act may be cited as the Secure Visas Act.  
2.Visa refusal and revocation 
(a)Authority of the Secretary of Homeland Security and the Secretary of StateSection 428 of the Homeland Security Act (6 U.S.C. 236) is amended by striking subsections (b) and (c) and inserting the following: 
 
(b)Authority of the Secretary of Homeland Security 
(1)In generalNotwithstanding section 104(a) of the Immigration and Nationality Act (8 U.S.C. 1104(a)) or any other provision of law, and except for the authority of the Secretary of State under subparagraphs (A) and (G) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), the Secretary— 
(A)shall have exclusive authority to issue regulations, establish policy, and administer and enforce the provisions of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) and all other immigration or nationality laws relating to the functions of consular officers of the United States in connection with the granting and refusal of a visa; and 
(B)may refuse or revoke any visa to any alien or class of aliens if the Secretary, or designee, determines that such refusal or revocation is necessary or advisable in the security interests of the United States. 
(2)Effect of revocationThe revocation of any visa under paragraph (1)(B)— 
(A)shall take effect immediately; and 
(B)shall automatically cancel any other valid visa that is in the alien’s possession. 
(3)Judicial reviewNotwithstanding any other provision of law, including section 2241 of title 28, United States Code, any other habeas corpus provision, and sections 1361 and 1651 of such title, no United States court has jurisdiction to review a decision by the Secretary of Homeland Security to refuse or revoke a visa. 
(c)Authority of the Secretary of State 
(1)In generalThe Secretary of State may direct a consular officer to refuse a visa requested by, or revoke a visa issued to, an alien if the Secretary of State determines such refusal or revocation to be necessary or advisable in the foreign policy interests of the United States. 
(2)LimitationNo decision by the Secretary of State to approve a visa may override a decision by the Secretary of Homeland Security under subsection (b).. 
(b)Issuance of visas at designated consular posts and embassies 
(1)In generalSection 428(i) of the Homeland Security Act (6 U.S.C. 236(i)) is amended to read as follows: 
 
(i)Visa issuance at designated consular posts and embassiesNotwithstanding any other provision of law, the Secretary of Homeland Security— 
(1)shall conduct an on-site review of all visa applications and supporting documentation before adjudication at all visa-issuing posts in Algeria; Canada; Colombia; Egypt; Germany; Hong Kong; India; Indonesia; Iraq; Jerusalem, Israel; Jordan; Kuala Lumpur, Malaysia; Kuwait; Lebanon; Mexico; Morocco; Nigeria; Pakistan; the Philippines; Saudi Arabia; South Africa; Syria; Tel Aviv, Israel; Turkey; United Arab Emirates; the United Kingdom; Venezuela; and Yemen; and 
(2)is authorized to assign employees of the Department to each diplomatic and consular post at which visas are issued unless, in the Secretary’s sole and unreviewable discretion, the Secretary determines that such an assignment at a particular post would not promote national or homeland security.. 
(2)Expedited clearance and placement of Department of Homeland Security personnel at overseas embassies and consular postsThe Secretary of State shall accommodate and ensure— 
(A)not later than 180 days after the date of the enactment of this Act, that Department of Homeland Security personnel assigned by the Secretary of Homeland Security under section 428(i)(1) of the Homeland Security Act have been stationed at post; and 
(B)not later than 180 days after the date on which the Secretary of Homeland Security designates an additional consular post or embassy for personnel under section 428(i)(2) of the Homeland Security Act that the Department of Homeland Security personnel assigned to such post or embassy have been stationed at post. 
(3)AppropriationsThere is authorized to be appropriated $60,000,000 for each of the fiscal years 2010 and 2011, which shall be used to expedite the implementation of section 428(i) of the Homeland Security Act, as amended by this subsection. 
(c)Visa revocation 
(1)InformationSection 428 of the Homeland Security Act (6 U.S.C. 236) is amended by adding at the end the following: 
 
(j)Visa revocation informationIf the Secretary of Homeland Security or the Secretary of State revokes a visa— 
(1)the relevant consular, law enforcement, and terrorist screening databases shall be immediately updated on the date of the revocation; and 
(2)look-out notices shall be posted to all Department of Homeland Security port inspectors and Department of State consular officers.. 
(2)Effect of visa revocationSection 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended by striking , except in the context of a removal proceeding if such revocation provides the sole ground for removal under section 237(a)(1)(B). and inserting . A revocation under this subsection shall take effect immediately and shall automatically cancel any other valid visa that is in the alien’s possession.. 
 
